Citation Nr: 0012513	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-32 767A	)	DATE
	)
	)


THE ISSUE

Whether a June 20, 1991, Board of Veterans' Appeals decision, 
denying an increased rating for status post Gill laminectomy 
lumbar spine, with posterior spinal decompression and 
posterior L5-S1 fusion with residual spondylolisthesis, and 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, should be reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from September 1970 to 
June 1971.

2.  On April 21, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, that the veteran died on 
September [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this motion for 
revision of a decision.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
motion for revision of a decision.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This motion for revision of a 
decision has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


ORDER

The motion is dismissed.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 


